Order entered April 8, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00267-CR

                    JAMES SHELLY TAYLOR, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F18-30705-I

                                     ORDER

      The clerk’s record in this appeal was filed on April 7, 2022. The 216-page

clerk’s record is not in chronological order as mandated by the rules of appellate

procedure. See TEX. R. APP. P. 34.5(a); app. C (Rule 1 of Appendix C to the Texas

Rules of Appellate Procedure provides that the trial court clerk must “(d) arrange

the documents in ascending chronological order, by date of filing or occurrence.” ).
      We STRIKE the clerk’s record and ORDER Dallas County District Clerk

Felicia Pitre to file a corrected clerk’s record in proper chronological order

WITHIN TEN DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas

County District Clerk; to Kristin Brown; and to the Dallas County District

Attorney’s Office, Appellate Division.




                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE